DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 2/22/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP (1433809) hereafter Mitsuishi.
 	Regarding claims 16 and 32, Mitsuishi discloses (pages 10-14, examples 1-10, par. 77) an ophthalmic lens having an increased resistance to thermal and hygroscopic stresses, said ophthalmic lens comprising a substrate (substrate A, par. [66]), at least one main face of which 
 	Regarding claim 33, Mitsuishi discloses the process of claim 32, wherein said protective layer of organic-inorganic material has a Young's modulus which does not exceed 40 GPa (par. [0066]-[0077]).  	Regarding claim 34, Mitsuishi discloses the process of claim 32, wherein the deposition of said protective layer of organic-inorganic material comprises depositing an organosilicon compound or a mixture of organosilicon compounds in gaseous state, optionally in presence of an inorganic precursor (par. [0066]-[0077], tables 1-1 – 1-10).  	Regarding claim 35, Mitsuishi discloses the process of claim 32, wherein said protective layer of an organic-inorganic material has a Young's modulus of at least 25 GPa (par. [0066]-[0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278.  The examiner can normally be reached on 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C. JONES/Primary Examiner, Art Unit 2872